Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.
 
Applicant’s response filed on April 15, 2022 is acknowledged and has been entered.  Claims 1-20 are pending.  
Claims 1-20 are discussed in this Office action.
`
All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL to address New Grounds of Rejection.

Previous Grounds of Rejection – adjusted to address priority specifics

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61395850 (‘850 application), 61398159 (‘159 application), 61426208 (‘208 application) and 61462972 (‘972 application), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In the ‘850 application, while the disclosure teaches amplification of cell free nucleic acids via PCR, the tagging and detection of cancer or tumor associated mutations was not clearly supported.  In the ‘159 and the ‘208 applications, while the applications provide support for amplification of cell free nucleic acids and including mutations and sequencing, the disclosures do not provide support for tagging, barcodes, enrichment, cancer or hybrid capture.  While the ‘972 application provides support for cell free nucleic acids, multiplex amplification and sequencing, the application does not provide support for barcoding or enrichment.  Therefore, the claims are entitled to an earliest priority date of March 2, 2011 as recited in the 61448547 application.



New Grounds of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rava et al. (US Patent 9,323,888; April 2016) in view of Parameswaran et al. (Nucleic Acids Research, 2007, 35(19):e130, p 1-9) and Gnirke et al. (Nature Biotechnology, 2009, 27(2):182-189).
With regard to claim 1, Rava teaches a method for enriching and sequencing cell-free DNA, comprising: 
tagging each strand of cell-free DNA isolated from a biological sample with a molecular barcode to obtain barcoded DNA; amplifying the barcoded DNA by universal amplification to obtain a sequencing library (Example 4 and 12, where universal adapters are included; col. 77, lines 14-17, where sample specific index sequences or barcodes are also included); enriching for a plurality of target loci from the sequencing library (col. 54, where enrichment “of the genomic DNA fragments of the sample that can be used to increase the level of the sample DNA prior to preparing a cfDNA sequencing library”); and sequencing to sequence the enriched target loci and determine whether the target loci to obtain sequence reads of at least 50 target loci and determine whether the target loci comprise a cancer-associated mutation (col. 65, where a plurality of targets includes 50 or more sequences or loci; col. 87-88, where the samples are analyzed for the presence of cancer associated mutation and aneuploidy).  
With regard to claim 2, Rava teaches a method of claim 1, wherein the biological sample is a blood, plasma, serum, or urine sample (col. 9, lines 5-7).
With regard to claim 6, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with up to 1024 molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 7, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with 1024- 65536 molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 8, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with the molecular barcodes through ligation (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 9, Rava teaches a method of claim 1, wherein sequence reads originating from the same original molecule are identified using the molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 10, Rava teaches a method of claim 1, wherein the universal amplification introduces a sample-specific barcode, and wherein amplified DNAs of multiple samples are pooled together and sequenced in a single sequencing lane (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).
With regard to claim 11, Rava teaches a method for enriching and sequencing cell-free DNA, comprising: tagging cell-free DNA isolated from a biological sample with molecular barcodes to obtain barcoded DNA; amplifying the barcoded DNA by universal amplification to obtain a sequencing library (Example 4 and 12, where universal adapters are included; col. 77, lines 14-17, where sample specific index sequences or barcodes are also included); 
enriching for a plurality of target loci from the sequencing library using hybrid capture probes (col. 54, where enrichment “of the genomic DNA fragments of the sample that can be used to increase the level of the sample DNA prior to preparing a cfDNA sequencing library”); 
and performing sequencing to sequence the enriched target loci to obtain sequence reads of at least 50 target loci and determine whether the target loci comprise a cancer-associated mutation (col. 65, where a plurality of targets includes 50 or more sequences or loci; col. 87-88, where the samples are analyzed for the presence of cancer associated mutation and aneuploidy).  
With regard to claim 12, Rava teaches a method of claim 11, wherein the biological sample is a blood, plasma, serum, or urine sample (col. 9, lines 5-7).
With regard to claim 16, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with up to 1024 molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 17, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with 1024- 65536 molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 18, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with the molecular barcodes through ligation (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 19, Rava teaches a method of claim 1, wherein sequence reads originating from the same original molecule are identified using the molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 20, Rava teaches a method of claim 1, wherein the universal amplification introduces a sample-specific barcode, and wherein amplified DNAs of multiple samples are pooled together and sequenced in a single sequencing lane (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).
Regarding claims 1 and 11, while Rava teaches including plural barcodes in the steps of the method as claimed, Rava does not specifically teach wherein the cell free DNA from a single biological sample are tagged with a plurality of different molecular barcodes. 
With regard to claim 1, Parameswaran teaches wherein the cell free DNA from a single biological sample are tagged with a plurality of different molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught).  
Regarding claims 1 and 11, while Rava teaches analysis of mutations using sequencing, Rava does not teach using hybrid capture probes.
With regard to claim 1 and 11, Gnirke teaches enriching for a plurality of target loci  using hybrid capture probes wherein the hybrid capture probes each comprises a nucleic acid sequence complementary to a specific target DNA sequence of the target loci (Abstract, Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Rava to include the plurality of molecular barcodes as taught by Parameswaran to arrive at the claimed invention with a reasonable expectation for success.  Of particular note is that both Rava and Parameswaran are focused on the issue of pooling and sequencing of multiplex samples. Regarding this issue Parameswaran teaches “Physical-space segregation of the sequencing platform into a fixed number of channels allows limited multiplexing, but obscures available sequencing space. To overcome these limitations, we have devised a novel barcoding approach to allow for pooling and sequencing of DNA from independent samples, and to facilitate subsequent segregation of sequencing capacity” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Rava to include the plurality of molecular barcodes as taught by Parameswaran to arrive at the claimed invention with a reasonable expectation for success.
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Rava to include the hybrid capture probes and enrichment as taught by Gnirke to arrive at the claimed invention with a reasonable expectation for success.  Rava teaches a method of sequencing of cell-free nucleic acids using steps of analysis of cell free nucleic acids for amplification and sequencing.  While Rava does not specifically teach the inclusion of hybrid capture probes, Gnirke teaches specific library based enrichment of nucleic acids with the inclusion of hybrid capture probes.  Gnirke teaches “We developed a capture method that uses biotinylated RNA ‘baits’ to fish targets out of a ‘pond’ of DNA fragments. The RNA is transcribed from PCR-amplified oligodeoxynucleotides originally synthesized on a microarray, generating sufficient bait for multiple captures at concentrations high enough to drive the hybridization. We tested this method with 170-mer baits that target 415,000 coding exons (2.5 Mb) and four regions (1.7 Mb total) using Illumina sequencing as read-out”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Rava to include the hybrid capture probes and enrichment as taught by Gnirke to arrive at the claimed invention with a reasonable expectation for success.

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rava et al. (US Patent 9,323,888; April 2016) in view of in view of Parameswaran et al. (Nucleic Acids Research, 2007, 35(19):e130, p 1-9) and Gnirke et al. (Nature Biotechnology, 2009, 27(2):182-189) as applied over claims 1-2, 6-12 and 16-20.
With regard to claim 3, Rava teaches a method of claim 1, wherein the plurality of target loci comprises between 100 and 2,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).  
With regard to claim 4, Rava teaches a method of claim 1, wherein the plurality of target loci comprises between 200 and 1,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).  
With regard to claim 5, Rava teaches a method of 1, wherein the plurality of target loci comprises between 300 and 2,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).
With regard to claim 13, Rava teaches a method of claim 1, wherein the plurality of target loci comprises between 100 and 2,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).  
With regard to claim 14, Rava teaches a method of claim 1, wherein the plurality of target loci comprises between 200 and 1,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).  
With regard to claim 15, Rava teaches a method of 1, wherein the plurality of target loci comprises between 300 and 2,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).
	Rava teaches at least 40 polymorphic sites.  Rava also suggests that 40 or more sites can be included.
An ordinary practitioner would have recognized that the results optimizable variables of time, product amount and number of loci which can be analyzed could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the number of sites detected and sequenced was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive.  
Briefly, Applicant argues against Rava and Parameswaram.  Briefly, Applicant argues “according to Rava’s teaching, all DNA molecules derived from the same sample will be tagged with the same sample-specific index sequence so they can be traced back to the same original sample” (p. 6 of remarks).  Applicant also argues that Parameswaram “also tags all DNA derived from the same sample with the same pair of forward and reverse sample barcodes”.  Applicant continues that “nowhere does Parameswaram teach or suggest tagging different cell-free DNA molecules of the same sample with different molecular barcodes” (p 6 of remarks).  
These arguments have been carefully considered but they are not persuasive.  Applicant does not argue how the function of the "plurality of barcodes" in Applicant's claimed method differs from the function of barcodes of Parameswaram.  In applicant’s specification, barcodes are taught, for example as "functional sequences, e.g., barcodes, or a full adaptor sequence necessary for sequencing on a high throughput sequencing platform (pp 387).  In Parameswaram, it is clearly taught that each sample is amplified with a unique barcode.  Further, at Table 2, with different forward barcodes and different reverse barcodes, it is clear that there is more than a simple sample identifier barcode appended to each sample.  Instead, starting at page 5 of Parameswaram, complex pools of cDNA are amplified and barcoded and must be deciphered.  Therefore, Applicant’s argument against both Rava and Parameswaram are not persuasive.
 
Conclusion
No claims are allowed.  Claims 1-20 stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM